TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00492-CV



                                  Renee Hopwood, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 245,862-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Renee Hopwood filed this accelerated appeal from the district court’s “Decree of

Termination and Order Appointing Managing Conservator” (order) terminating her parental rights

to her minor children, K.L.R., M.A.D., M.R.E., and M.R.M.E.; granting her supervised visitation

with her minor child D.D.H.-B.; and appointing D.D.H.-B.’s biological father as sole managing

conservator.

               Hopwood’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967) by presenting a professional evaluation of the record and demonstrating why there are

no arguable grounds to be advanced on appeal. See also Taylor v. Texas Dep’t of Protective &

Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied) (applying Anders

procedure in appeal from termination of parental rights). Counsel certified to this Court that he
provided Hopwood with a copy of the Anders brief and notice of her right to examine the appellate

record and file a pro se brief. Hopwood did not file a pro se brief.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. Finding nothing in the record that might arguably support an appeal, we grant

counsel’s motion to withdraw and affirm the district court’s order.




                                              Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Affirmed

Filed: January 27, 2012




                                                 2